Title: Enclosure: William Short to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 3 September 1791
From: Short, William
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas


Paris Sep 3 1791
Gentlemen
Your letter of the 22d of August informed me that you had opened a loan for six millions of ⟨florins⟩ & it gave me real pleasure as it never could have entered into my mind that any other conditions than those presented & repeated in my several letters authorizing the loan could have been adopted. Your letter of the 25th informs me that you have ⟨presented⟩ other conditions for this loan not only different from but in ⟨opposition⟩ to those prescribed in the authority I gave for the opening the loan. Upon examining the subject ⟨–⟩ the result of my judgment was that I should subscribe to the conditions of the last loan if they could not be ameliorated ⟨limiting⟩ its amount in that case to three millions of florins determining however to take on myself to extend it to six millions if the charges could be reduced ½ ⅌ cent—this was what my view of the situation of the U. S. dictated to me as proper. You have had a different view of the subject it seems & have of your own accord opened a loan of six millions—but it was absolutely of your own acct. & I suppose you will readily agree since I not only did not authorize it but stipulated precisely against it in the ⟨directions⟩ I gave. Your letter informs me that you consider yourselves entitled to ⟨charges⟩ to this measure ⟨–⟩ because you had a right to 4 p. cent commission ⟨in the case of⟩ future 5 p. cent loans as appears by your letter to the sec of the Treasury approved of and forwarded by me— ⟨–⟩ because it is advantageous for the U. S. at present to make a loan of six millions at 5 p. cent.

As to the first part, I think you will easily see how far it is from being grounded if you will recollect what past at the time of that letter being written. You shewed me the rough draught of it desiring my observations as stated in your letter. I approved all except the clause relating to the commission, which indicated that the commission was to be raised ⟨– – –⟩ I objected absolutely to this clause & insisted on its being struck out on the principle of my having no right to take such an engagement ⟨–⟩ not knowing whether I should be ⟨–⟩ employed at that time I could not have taken ⟨it⟩ on me to prescribe terms to those who might succeed me. I mention particularly that ⟨any⟩ loan must fix its own terms & certainly it would be ⟨observed⟩ in any government to fix terms in this manner, where from the nature of the case they would be binding only on the government not on the commissioners. You promised therefore to strike out the clause. You will here recollect that you shewed me the rough draught of the letter because you were so excessively pressed at that time that the writing the letter twice would have been troublesome. You kept the rough draught a considerable time after my observations & then sent me the letter corrected & drawn up in the form you quote. I still observed that I did not see the use of the clause & observed that I expected it would have been left out altogether instead of its being changed to its present form. Your observation then was that it was intended to shew that if in future the rate of interest could be lowered by augmenting the profits of the undertakers; that ⟨–⟩ taken was not to affect you; that you were not to be expected to make loans at ⟨– – – –⟩ at the same rate of commission. I still mentioned to you that the clause was obscure, but on your giving this explanation of it &c, its being fully understood that I could not undertake to bind the U.S. as to the conditions of the future loans & as I know also the ⟨United States⟩ have no right to expect that you should make loans at a lower rate of interest for the commission of 4 ⅌ cent (which you assured me to be what the clause was intended to provide against), I saw no inconvenience in forwarding the letter to the Sec. of the treasury ⟨therefore not⟩ obliging you, in the press of business which you then told me you were, to write it over again so as to express this ⟨– – –⟩ more clearly. I therefore forwarded it & gave the secretary of the treasury at the same time the explanation which I since have repeated to you. I certainly did not expect at that time that this clause was to have been thus interpreted to suppose that I had been guilty of the absurdity of binding the United States as to the terms of all their future 5 ⅌ cent loans when I could not know whether I should be employed even to make a second—& also when no one good consequence could be derived from being so bound.
So much is the right supposed to be derived from your letter to the Secretary of the treasury forwarded by me. As to your ⟨views on⟩ the advantages of the U.S. resulting from making the loan of six millions your observations & view of that subject may be just & might be proper for those who have sufficient powers to act in consequence of them—you will recollect however that I do not consider myself in that class since when I was at Amsterdam at the time of the last loan, the same arguments were used ⟨– – – –⟩ 2½ millions further in ⟨– – –⟩ in case of my refusal ⟨– – – –⟩ all humours of the undertakers. You will remember I allowed ⟨– – – –⟩ & yet judged it proper not to take it on me to extend it on that account—what I then ⟨– –⟩ your view of the subject taken at Amsterdam may have induced you to have supposed yourselves authorized to adopt this measure—from the same view I thought differently at the time of the last loan—from my view ⟨–⟩ at this time I thought ⟨– – –⟩ & in consequence prescribed a different amount ⟨– – – –⟩ debt to France must have been known to me which could not be to you. If I had thought it proper to extend this loan to six millions at 4 ⅌ cent commission I should probably have told you so—my silence therefore must have been proof of the contrary—but I went farther to express my disapprobation of it. This ⟨sight⟩ of the arguments which determined what it appeared proper to me to be done, ⟨–⟩ and charged I can only refer you to the authority then given & which stipulated expressly that the loan should be limited to three millions unless the commission was reduced. I must therefore insist on a compliance with the conditions then presented not only for the interest & credit of the U.S. but for my own justification in this case.
I have gone into this full discussion of the subject to shew that the U.S. have an unquestionable right to insist on the charges of 2½ ⅌ cent of the loan if extended to six million & that you may see that it is not my wish that you should have less profits on this than the last loan. I will ask your attention to a single consideration which will shew that there will be no undersirable conditions agreeable to the state of your letter.…
